Citation Nr: 1310934	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as a result of Department of Veterans Affairs medical treatment, including testicular tumor surgery in May 1995.



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran underwent surgery for left inguinal exploration and left testis biopsy that lead to the removal of the left testicle in May 1995.

2.  VA records show the Veteran was adequately informed of the nature of the surgery to include left inguinal exploration and left testis biopsy and removal of the testis if cancer is present.  He was also informed of the risks of surgery to include bleeding, infection, failure to remove cancer, infertility, and impotence.  

3.  The evidence of record does not establish that the Veteran failed to give informed consent, or that he has an additional disability that is proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care; or, that any additional disability is the result of an event not reasonably foreseen.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability incurred as a result of medical treatment including testicular tumor surgery in May 1995 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will provide notice and assist a claimant in obtaining evidence necessary to substantiate a claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The Veteran submitted his claim for benefits in September 2001.  The RO initially wrote to him in August 2002.  His claim was denied in August 2003.  The RO wrote to the Veteran again in April 2004 and March 2005 to provide additional notice of how to substantiate a claim for benefits under 38 U.S.C.A. § 1151.  However, the letters were inadequate.

The Board remand of January 2007 required that the Veteran be provided with the proper notice for his claim.  The Appeals Management Center (AMC) provided this notice in January 2007.  The Veteran was informed of the evidence required to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  The AMC informed the Veteran on the types of evidence he could submit that would support his claim.  He was asked to submit any medical reports he had in his possession.

The Veteran's claim was re-adjudicated in August 2009.  The claim remained denied and the Veteran was issued a supplemental statement of the case (SSOC).  

The Board denied his claim in September 2009.  The Veteran appealed that decision to the Court.  The decision was vacated and the case returned to the Board.  The Board remanded the case in December 2010 and May 2012 to conduct additional development.  The Veteran's case was again re-adjudicated with additional SSOCs issued in December 2011 and December 2012, respectively.  In light of the above, the Board finds that all notice requirements have been met.  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained evidence including VA medical records for the period from 1995 to 2012, SSA records and lay statements from the Veteran.  In addition, the Joint Motion for Remand is of record.  The Veteran was afforded several VA examinations and VA medical opinions were sought in this case.  

The Joint Motion challenged the adequacy of part of the VA examination from April 2009.  On return from the Court, the Board obtained VA medical opinions to provide the necessary medical review and statements in this case.  Medical opinions from December 2010 and August 2012 provide well supported opinions based on consideration of the full history of the Veteran's surgery and treatment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

Background

The Veteran served on active duty from November 1974 to March 1975.  He submitted a claim for nonservice-connected disability pension benefits in February 1999.  At that time he noted that he had surgeries in 1981 and 1995 for right and left testicular cancer.  He said he had been placed on a lifting restriction of 10 pounds since his last surgery.  He also said he had been told by two doctors and two employers that he could not get a job because of his cancer - the insurance would not cover him.  He said that he had severe emphysema and depression.

The Veteran's claim was denied in February 2000.  The basis for the denial was that the Veteran had been asked to submit evidence of his disabilities but had not done so.  The RO denied the claim in light of a lack of evidence of any medically disabling condition.

The Veteran submitted a claim for benefits under 38 U.S.C.A. § 1151 (West 2002) in September 2001.  He said he had an operation for cancer at a VA medical center (VAMC) in May 1995.  He stated that, since that time, he had been unable to work.  He said he received Social Security Administration (SSA) disability benefits in December 1999.  The Veteran contended that the operation "messed me up."  He said that, during the operation, various things were cut that caused him problems.  He related having a numbness in the area of the operation and a tender and painful scar.  He remarked that he was starting to have bowel problems.  The Veteran maintained that, since having his testicles removed and being unable to work, he had developed psychiatric problems.  He said he did not have the problems before the surgery.  He included a claim for service connection for a right wrist injury he said he suffered during service.

The Veteran submitted a copy of a favorable decision from SSA dated in December 1999.  The Veteran was found to be disabled as of May 7, 1995.  The decision said the Veteran had the following impairments: emphysema, hypertension, history of testicular cancer, post bilateral orchiectomies, one in 1981 and one in 1995; left inguinal hernia; bipolar disorder and personality disorder, not otherwise specified (NOS).  It was said that these disabilities prevented the Veteran from being able to engage in any substantial gainful activity.  

The decision cited medical evidence that included evidence of the Veteran's evaluation and surgery by VA for his left orchiectomy in May 1995.  The decision related that additional VA treatment records noted cysts on the liver.  The Veteran was also noted to receive psychiatric treatment from VA and the results of the treatment were summarized that the Veteran was unable to behave in an emotionally stable manner, relate predictably in social situations, or demonstrate reliability.  It was noted that the SSA psychologist had diagnosed the Veteran with bipolar disorder and personality disorder, NOS.  The SSA physical examination had diagnosed the Veteran with emphysema, history of testicular cancer surgeries and the later development of a left inguinal hernia postoperatively.  

VA hospital records show that in April 1995 the Veteran complained of a painful knot on the left testicle over the past two to three months.  He reported he was status post right orchiectomy 15 years earlier for Leydig's cell carcinoma.  The consult included an assessment of left testis tumor.  

Records show the Veteran was informed of the planned operative procedures including left testis biopsy and possible orchiectomy, that alternative treatments were reviewed, and that significant postoperative risks including bleeding, infection, failure to remove cancer, infertility and impotence were discussed.  The Veteran provided his signature to the informed consent form.  The form was also signed by a counseling physician and witnessed on May 1, 1995.  

An operation report noted that after studies revealed a neoplasm of unknown cell origin during surgery on May 2, 1995, a left orchiectomy for potential cure of the testicular tumor was performed.  It was noted the Veteran tolerated the procedure well, that there were no complications, and that he was taken to the recovery room in stable condition.  A May 19, 1995, post-operative genitourinary report noted that a pathology report revealed Leydig cell tumor.  It was noted the Veteran had a possible decreased libido, but no major complaints and that he had experienced successful intercourse.  

The Veteran submitted a claim for a total disability evaluation based on individual unemployability (TDIU) in September 2002.  In an accompanying statement the Veteran said that he had bipolar disorder and a personality disorder with trouble in controlling his impulses and anger.  He said that he had cysts on his liver and a family history of liver cancer.  He noted he had his right testicle removed in 1981 and did not have any troubles after the surgery.  He said he had nothing but problems after his surgery in 1995.  He said he had no sex life until recent years due to treatment.  He also said he had a lot of pain and described an area several inches below his scar and down his leg and six to eight inches wide.  He said he was told it was nerves healing.  The Veteran also said he had a hernia and that the doctors originally wanted to operate but could not guarantee success.  The Veteran also said he had irritable bowel syndrome (IBS) and that doctors would not deny that his medications were the cause of the IBS; however, he did not identify what medications or whether they were prescribed as a direct result of his surgery in May 1995.  The Veteran also said that he had arthritis in his left shoulder as a result of a fall in June 1999.  He said he suffered a seizure from taking Paxil.  

VA records for the period from April 1995 to November 1995 and September 2001 to April 2003 were associated with the claims folder.  The postoperative records do not record any surgically-related problems for the Veteran.  He was noted to have a decreased sex drive in July 1995 that was addressed through injections of testosterone.  Records from 2001 and beyond show that the Veteran was seen for complaints of left shoulder pain in September 2001.  An entry in December 2001 noted that the Veteran had acromioclavicular (AC) joint instability from a fall and probable separation approximately three years earlier.  He was also seen for complaints of abdominal pain and some fecal incontinence in September and October 2001.  It was noted that he had recently traveled to Mexico and it was felt that his complaints could be infectious in light of his travel or IBS.  The Veteran underwent additional evaluation for his gastrointestinal (GI) complaints to include a colonoscopy.  An entry from December 2001 noted a cause of the Veteran's complaints of abdominal pain had not been identified.  There were possibilities of infection, hernia incarceration or IBS.  Entries in 2002 noted that the Veteran's symptoms were said to be much improved with increased fiber intake and trycyclic antidepressants (TCA).  

A physical therapy note from February 2002 indicated the Veteran complained of scar incisional pain from his surgery and this affected his ability to perform some exercises.  He was also seen periodically in psychiatry with a primary diagnosis of manic depression.  A social work entry from April 2003 noted the Veteran's self-report of various problems with his temper and several incidents.  He also said that the VA doctors "messed my stomach up" with his surgery in 1995.

Of record is a Report of Contact and list of medical conditions from April 2003.  The report said the caller discussed with the Veteran the particular issues he believed were due to his surgery in May 1995.  In that regard, the list was prepared and showed a left shoulder disability due to fall from seizures and the seizures were caused by taking Paxil.  Also listed was hair loss as secondary to taking Paxil.  He claimed a psychiatric disorder (bipolar with explosive temper) as secondary to his surgery.  His bowel complaints, to include IBS, were said to be due to medications to treat arthritis and Paxil.  He said his liver cysts were secondary to medication.  Finally, he claimed loss of use of a creative organ and a hernia as directly due to his surgery.

The Veteran was afforded a VA mental disorders examination in May 2003.  It was noted that the Veteran reported that he had a hernia after his left testicle was removed and that he had IBS as a result of all his medications.  The examiner noted the Veteran had a history of physical complaints prior to age 30, before 1995, and that he had a history of headaches, back pain, joint pain, and leg pain.  The Veteran had also received VA psychiatric treatment with diagnoses of bipolar disorder with mood swings and an inability to control his temper.  The Veteran said he was placed on Paxil and developed seizures from it.  The seizures stopped when the Paxil was discontinued.  He reported he was put on Lithium but could not tolerate it due to GI symptoms.  The Veteran blamed his unemployability on left inguinal pain that he said virtually paralyzed his left leg such that he could not stand on it.  

The examiner provided an Axis I included diagnoses of somatization disorder.  He further diagnosed an antisocial personality disorder on Axis II.  He also believed the Veteran's diagnosis of bipolar disorder was mistaken as the Veteran did not have highs and lows or mood swings.  The examiner did not relate the diagnosis of a somatization disorder to the Veteran's surgery in May 1995.  

A May 2003 VA general medical examination report noted the Veteran claimed that as a result of his May 1995 left radical orchiectomy he had an erectile dysfunction, hernia, numbness, scar tenderness, a left shoulder disorder secondary to a fall during a seizure, hair loss, IBS, dizziness, and a liver cyst.  He also stated he was unable to work due to these residual disorders.  It was noted that the Veteran reported he underwent a right orchiectomy in 1981 with prosthetic placement and that he underwent a left radical orchiectomy in 1995.  He complained that post-operatively he had numbness along the left inguinal area into the left medial thigh, a left inguinal hernia, erectile dysfunction, generalized hair loss, seizures, and dizziness.  

The Veteran said he had noted some hair loss over recent years, which was generalized, noted mostly when he combed his hair.  The examiner that there was no scalp rash or lesion noted and the Veteran's body hair was preserved.  The Veteran also said that he was placed on Paxil, by his report, during 1999 and 2000.  He had been followed by mental health service at the St. Louis VA routinely.  He stated that he developed "seizures" which led to a fall in which he injured his left shoulder.  The examiner said that the Veteran's records show he had an evaluation in St. Louis VA of the left shoulder, indicating an AC joint separation in December 2001.  The examiner also said that, when the Veteran was asked whether the left shoulder condition was the condition that prevented him from working, he replied that it was mostly that "it's hard for me to be around people."  The Veteran described having a history of anger control problems and difficulty interacting with others.  

The examiner noted there was tenderness to the left orchiectomy surgery scar.  A hernia could not be overtly detected.  There was sensory loss to light touch and pinprick in the left inguinal area to the left medial thigh.  The diagnoses included no significant evidence of hair loss, but it was noted that hair loss was associated on occasion with testosterone injections.  It was the examiner's opinion that IBS was unlikely related to any medication, but that seizures were a known side effect of selective serotonin reuptake inhibitor medication and that as the Veteran's seizures resolved after cessation of Paxil, his left shoulder separation as a result of a seizure was secondary to medication.  The examiner further stated his opinion that the Veteran's erectile dysfunction was a clear sequelae of his bilateral orchiectomy and that any inguinal hernia found to be present was more likely than not secondary to his 1995 surgery.  It was also his opinion that numbness in the left inguinal area and medial left thigh and associated tenderness at the scar site were more likely than not related to the 1995 surgical procedure.  

The RO denied the Veteran's claim for benefits in August 2003.  The denial included claimed disorders of depression, seizure disorder, hair loss, left shoulder fracture, IBS due to medication, liver cysts due to medication, loss of use of a creative organ and left inguinal hernia.  

The Veteran submitted his notice of disagreement in September 2003.  

Associated with the claims folder is an informal conference report of a meeting between the VA decision review officer (DRO) and the Veteran's representative in December 2004.  The report notes that the claimed disabilities from VA treatment required evidence of fault or negligence on the part of VA or that they were the result of some unintended consequence.  The report stated that there was no evidence of negligence on the part of VA.  The report also addressed each issue and the basis for the denial of benefits.  

In a statement received in November 2006 the Veteran asserted, in essence, that he had not been informed of the risk of possible testicle loss for the May 1995 surgery and that the testicle was removed without his "knowing consent."  He also noted that the signatures of the doctor and nurse who "allegedly" provided counseling of the nature and purpose of the procedure, the possible alternative methods or treatment, the risks involved, and the possibility of complications were not legible.  He also added that he had recently been treated for Peyronie's Disease and that his doctor considered this to be directly related to his left orchiectomy.

The Board remanded the case for additional development in January 2007.  

On VA examination in January 2009 the Veteran reported that since his 1995 surgery he had taken hormone replacement and medication for erectile dysfunction.  He also stated he had a hernia since that operation which a general surgeon had informed him would be more problematic if it were fixed and that he had self-treated many kidney infections.  The examiner noted there was no evidence of hernia on physical examination and that a review of the medical records revealed no evidence of renal impairment, abnormal urine findings, or treatment for a urinary infection.

The Veteran was afforded another VA examination in April 2009.  The examiner said the Veteran underwent a testicular biopsy and radical orchiectomy in 1995 and that the Veteran was complaining of disability of painful left leg and groin area with numbness and inability to work secondary to this.  He also claimed erectile dysfunction as well.  There was also an issue of a possible hernia that had developed subsequent to his surgical procedure.  The examiner provided answers to several questions posed in the Board's remand order.  He said he found the May 1995 left testicle orchiectomy performed during VA hospitalization was apparently properly performed and appeared to be a routine radical left orchiectomy.  This was based on his review of the operative note and the subsequent care.

It was noted that the surgery could have caused numbness, but the examiner found it was unlikely that the type of numbness described by the Veteran occurred because of the wound.  The examiner stated that none of the disorders, and certainly not of the severity described, would have been due to the left testicle orchiectomy.  It was also noted that while erectile dysfunction could have potentially developed due to bilateral orchiectomy there was no fault by the physicians involved in removing his testicle.  He said the Veteran also had a history of Peyronie's disease which was noted to have had no relation to the other procedures.  

The examiner stated that the May 1995 surgery did not permanently worsen any preexisting disability, that none of the claimed disorders were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA in furnishing care, and that no claimed disability was caused by an event not reasonably foreseeable.  In summary, the examiner found no concern for improper surgery or any fault by the hospital or surgeon.  The surgeon's concern that the Veteran had a testicular neoplasm was valid and the testicle was removed appropriately.  The examiner subsequently noted that the Veteran's claims folder had been reviewed entirely.

The examiner added that his only minor concern was that for testicular tumors, such as Leydig cell tumors excision of the tumor itself with leaving the rest of the testicle intact is appropriate.  He said that the concern that the surgeons had that this was a testicular neoplasm was valid and subsequently removed the entire testicle.  He noted that it had been shown that testicular neoplasia can spread if the tumor is exposed outside of the testes.  He further stated that he did not know that would have been appropriate in this instance especially in 1995 when less of these particular concerns were understood.  

The Veteran was issued a supplemental statement of the case (SSOC) in August 2009.  His case was returned to the Board.

The Board denied the Veteran's claim in September 2009.  At that time the Board determined that the Veteran had provided informed consent, contrary to his assertion.  The Board also found that there was no additional disability as a result of VA medical treatment.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for further development and re-adjudication in accordance with the directives of the June 2010 Joint Motion.  

The Joint Motion challenged the adequacy of part of the April 2009 examination report.  This included where the examiner had answered "no" to questions of whether the surgery worsened any preexisting disability and whether any of the claimed disorders were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of the VA in furnishing hospital care, medical surgical treatment or examination during the May 1995 VA hospitalization.  The Joint Motion also found the examiner's rationale as unclear as to whether any claimed disability was caused by an event not reasonably foreseeable.  

The Court granted the Joint Motion for remand in June 2010 and returned the case to the Board.

The Board remanded the case for additional development in December 2010.  Such development included another examination to provide the necessary medical opinion to assess the Veteran's claim.

The Veteran was afforded a VA examination in December 2010.  The examiner said he had reviewed the claims folder to include the clinic records from 1995 and the prior VA examination reports.  The examiner provided a history of the Veteran's case that included a right orchiectomy in 1981 for a testicular tumor.  He said this was alleged to have been a Leydig cell tumor and believed to be benign.  He noted this was not documented in the claims folder but was mentioned in several historical accounts.  After that surgery, he had scrotal ultrasound which showed no left testicular abnormality.  A prosthesis was placed in the right scrotum after the orchiectomy.  There had been no history of metastasis from this testicular tumor.

In 1995, the Veteran was found to have a mass on his left testicle and a scrotal ultrasound revealed a tumor mass.  The Veteran was advised about the possible infertility and erectile dysfunction that might occur should a left orchiectomy be necessary, and he was agreeable to this procedure.  The examiner said the tumor was biopsied at the time of the surgery, and the pathology was uncertain as to malignancy or benign tumor.  He said that, because of this uncertainty, the surgeon appropriately elected to do an orchiectomy by way of a procedure called a left inguinal orchiectomy.  The surgical description of the surgery at that time indicated that the spermatic cord was dissected free to the level of the internal oblique muscle.  The examiner also stated that it could be logically assumed that there was no metastatic complication to this tumor or its surgical removal. 

He noted that replacement testosterone was tried in a testosterone patch, but the Veteran was not able to tolerate this and he was started on injections of testosterone beginning in July 1995.  He said the record stated that the testosterone injections resulted in good erections and it was also noted that the Veteran was given Viagra, which also allowed him to have proper erections.  The examiner also said that, in 2002, it was noted that the Veteran had a Peyronie plaque of the penis and was given vitamin E with good plaque resolution. 

The examiner related that, after the 1995 surgery, the Veteran said that he had had a hernia on the left and reported that a general surgeon had elected not to fix this hernia, allowing that a surgical procedure would cause more trouble than it would help.  The examiner noted that this was not documentable in the Veteran's records. He said the Veteran also had complaints of back pain, leg pain, blackout spells, seizure disorder, numbness of the left inner thigh and discomfort in the groin, tenderness of the scar, IBS, dizziness, and liver cyst.  

The examiner said the question asked was whether the Veteran's surgery caused any of these disorders.  There was also a question about whether that surgery permanently worsened any pre-existing disability and as to whether any of the claimed disorders were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this Veteran's medical and surgical care.  He noted an addition question of whether the Veteran's claimed disabilities were caused by an event that was not reasonably foreseeable.  

The examiner said that at the May 2003 medical examination, a physical examination showed a normal circumcised phallus and a testicular prosthesis in place in the right scrotum, but no other testicular mass.  There was some tenderness of the surgical scar on the left, and the hernia could not be diagnosed at that time.  There was sensory loss to light touch and pinprick along the left inguinal region into the left medial thigh, the area supplied by the ilioinguinal nerve.  

He reviewed the result of the March [sic] 2009 examination and said that examiner noted a smooth prosthesis in the right hemiscrotum and a left empty hemiscrotum and at that time, there was no evidence of a hernia on either side with a cough, Valsalva, or deep palpation.  No mention was made at that time of a sensory loss. 

The examiner said that it was known that a prolonged course of testosterone injections could produce hair loss.  He said the Veteran was given Paxil for depression, and the Paxil was believed to be the cause of his seizures, which resolved after he was taken off of Paxil.  The Veteran had had no recurrence of seizures since having been taken off Paxil.

The examiner provided the following opinions:

Was the left testicle orchiectomy performed during the May 1995 VA hospitalization properly performed?  It is my opinion after reviewing the surgical record that the procedure was properly performed without immediate complications.  It is my opinion that the veteran's hair loss was at least as likely as not caused by prolonged testosterone injections, which were necessitated by the veteran's bilateral orchiectomies.

It is my opinion that the veteran's numbness of the medial left thigh was caused by trauma to the ilioinguinal nerve during the course of the surgery.  Such an injury, if the nerve is interrupted, may cause numbness but would not be likely to cause pain as the veteran complains.  However, if the nerve was traumatized and scar tissue formed about it, it is at least as likely as not that the numbness the veteran feels and pain in the upper medial thigh are secondary to the surgical exploration of the inguinal canal in connection with the orchiectomy in 1995.  (Please see attached literature).

It is my opinion that the scar tenderness is at least as likely as not secondary to the surgical process, the result of scar tissue involving the nerve resulting in the tenderness.  

It is my opinion that this veteran's erectile dysfunction initially was caused by bilateral orchiectomy.  Erectile dysfunction is dependent on testosterone and with the testes surgically absent, no testosterone was being secreted.  The testosterone injections, documented as enabling this veteran to have erections, was appropriately given postoperatively.  It is my opinion that the veteran's irritable bowel syndrome is not at least as likely as not secondary to his bilateral orchiectomies.  Because the cause of irritable bowel syndrome is not clear in the medical community, it is my opinion that this veteran's irritable bowel syndrome cannot at least as likely as not be due to his bilateral orchiectomies, specifically his left orchiectomy.

It is my opinion that this veteran's dizziness and seizure problem are not at least as likely as not related to his orchiectomy. It was shown that the veteran was treated for psychiatric disorders, which cannot beyond mere speculation, be attributed to this veteran's bilateral orchiectomies and once the Paxil was stopped, the seizure disorder disappeared.

Dizziness is a very nonspecific symptom and for that reason, it is my opinion that it cannot at least as likely as not be attributed to his orchiectomy.  It is noted that medical literature states that liver cysts are sometimes associated with testosterone therapy, and it is my opinion that it is at least as likely as not that that is true in this veteran's circumstances.

It is my opinion that the claimed disorders were not at least as likely as not a certain or near certain risk of the left orchiectomy in 1995.  Also, it is my opinion that they did not worsen any pre-existing disability that may have been present, inasmuch as no pre-existing disability has been recorded.

It is my opinion that the claimed disorders were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care and medical and surgical treatment in May of 1995.  Only the claimed disability of erectile dysfunction was reasonably foreseeable, and the numbness of the inner medial thigh was possibly reasonably foreseeable, inasmuch as that is a known complication from inguinal orchiectomies or inguinal herniorrhaphy.

With regard to the veteran's claim of hernia, 2 examiners, 1 in 2003 and 1 more recently in 2009, have been unable to detect an inguinal hernia.  It is my opinion that with 15 years having elapsed since the veteran's 1995 surgery, that if an inguinal hernia would be the result of the surgery that it would long since have been diagnosable.

VA examination report of December 2010.

The examiner also included several medical articles that addressed nerve injuries associated with laparoscopic inguinal herniorraphy and treatment for Leydig cell tumors.  The information regarding inguinal herniorraphy did note several possible complications to include accidental injury to the surrounding vascular and nervous structures.  In regard to Leydig tumors, the material noted that radical orchiectomy, with high ligation of the spermatic cord, was the procedure of choice for suspected testicular cancer.

The Veteran's attorney submitted several hundred pages of VA treatment records, for the period from March 2009 to August 2010, in March 2011.  The records primarily reflected treatment for conditions unrelated to the current appeal such as hemorrhoids and cataracts that required surgical intervention.  However, several entries addressed related conditions.  The Veteran underwent a colonoscopy in March 2009.  He was informed of those results by way of a letter that same month.  The findings showed hyperplastic polyps.  The letter noted the polyps were of no clinical significance.  A urology clinic note from July 2009 noted the Veteran was doing well.  He was still receiving intramuscular testosterone with good erections.  He was also taking Vitamin E for his Peyronie's plaque. 

An August 28, 2009 entry noted that the complained of recurrent syncope that he said he had had since 1995.  The clinical entry noted the Veteran reported the episodes happened when he changed positions.  A neurology clinic note from September 2009 reviewed the Veteran's history of bilateral orchiectomies.  The Veteran said he had experienced episodes of syncope since his surgery in 1995.  He also reported chronic pain in the region of numbness on his left thigh.  The examiner said there was reduced sensation in the left ilioinguinal region.  He was to undergo further evaluation.  Entries from June 2010 reflected the results of an electroencephalogram (EEG) that stated there were no significant abnormalities noted during an awake and drowsy EEG.  Also included were the results of electromyograph (EMG)/nerve conduction velocity (NCV) testing.  The report noted the Veteran gave a 15 year history of left inguinal and thigh pain and numbness.  The conclusion was that there was a normal electrophysiological study with no evidence of polyneuropathy, left obturator neuropathy, or lumbosacral radiculopathy.

A urology clinic note from June 30, 2010, noted the Veteran's history of bilateral orchiectomies.  His Peyronie's had resolved and he was no longer taking Vitamin E.  It was noted that the Veteran was 15 years past his last surgery and that it was reasonable to stop yearly computed tomography (CT) scans for evidence of cancer.  He was seen in the neurology clinic for another syncopal episode in August 2010.  He also complained of pain and numbness over the medial aspect of the left thigh.  He reported having had 2-3 spells since his last visit.  The assessment was that the Veteran had syncopal spells and obturator sensory complaints but was status post normal EEG, EMG/NCV and a magnetic resonance imaging (MRI) that should nonspecific white matter changes of the brain.  Another neurology clinic entry from February 2011 noted that the Veteran said he experienced episodes about once a month.  The assessment was obturator neuropathy by clinical examination, not evidenced on EMG/NCV and syncopal episodes.  He was to return to the clinic in a year.

The records included a report of a CT scan of the head from August 2009.  The interpretation was that it was a negative examination.  There was also the report of the referenced MRI.  The MRI, done in May 2010, was interpreted to show small focal nonspecific white matter lesion in the right frontal lobe.  As a final note, the records contained a number of entries that reported the Veteran was allergic to Paxil, Lithium and Toradol injections.

The Veteran's claim was re-adjudicated in December 2011.  The claim remained denied and he was issued a SSOC at that time.  The Veteran responded that he did not have any additional evidence/information to submit that same month.  The case was returned to the Board.

The Board reviewed the evidence added to the claims folder and the examination report of December 2010.  The Board determined that the December 2010 examiner had not clearly answered the question as to whether any of the Veteran's disabilities was the result of an event that was not reasonably foreseeable.  The Board also noted that there appeared to be an internal contradiction between the examiner's statement that only the erectile dysfunction and possibly the numbness of the thigh were foreseeable, and his later statement that some of the other residuals such as hair loss and liver cysts were noted in medical literature as being sometimes associated with the treatment.  Thus, another medical opinion was to be requested.  Finally, the Board wanted the Veteran's SSA records to be obtained and associated with the claims folder.  The Veteran's case was remanded for additional development in May 2012.

The Veteran's SSA records were obtained in June 2012.  The records show that his primary disability was an affective disorder and his secondary disability was a personality disorder.  The SSA records included VA treatment records for the period from April 1995 to September 1999.  The 1995 records are duplicative of those already of record.  Follow-up urology visits in 1996 noted the Veteran to be doing well.  He first complained of abdominal pain in July 1997.  The assessment at that time was nonspecific abdominal pain.  The Veteran underwent a CT scan of the pelvis to address his complaints in July 1997.  The report from that test said there were one or two small focal lesions in the liver.  These were said to most likely represent benign cavernous hemangiomata or similar coincidental lesions, particularly if the Veteran's liver functions were normal.  Of record is a general surgery consult, dated May 11, 1998, that noted the Veteran as complaining of a persistent right inguinal hernia.  A surgery clinic note from May 13, 1998, did not list any specific finding.  The Veteran was to return to the clinic "prn."  

The Veteran was also given a consult to psychiatry in June 1998.  The request for evaluation said the Veteran had situational depression.  He was unable to work secondary to back problems and prostate cancer [sic].  The consult noted several attempts were made to contact the Veteran with no response.  A primary clinic note from September 1998 said the Veteran complained of shortness of breath (SOB) with exercise.  He was advised to quit smoking but declined assistance at that time.  The issue of dizziness was noted and it was questioned if this was a component of anxiety.  It was noted that the Veteran refused psychiatric or serotonin uptake.  

The Veteran was seen in the mental health clinic in February 1999.  He reported difficulty in controlling his temper.  His diagnoses were impulse control disorder and personality disorder, NOS.  The entry showed that he was prescribed Lithium and Depakote.  An entry from March 1999 noted that he reported better control of his temper.  He was prescribed Lithium and Valproic acid.  In April 1999 he reported that his hair was falling out and wanted to be taken off his Lithium.  The drug was discontinued.  

The Veteran was seen in the primary care clinic on June 22, 1999.  It was noted that this was a follow-up after an emergency department visit.  He reported that he was walking alone and took a few steps and then fell to the ground with left shoulder pain.  It was noted that this occurred on a Friday and he had sought treatment on a Sunday.  The entry noted that x-rays of the left shoulder were taken but the results were not available.  The Veteran denied ever having fallen like this before but had had episodes of dizziness.  It was noted that the Veteran was not taking Lithium.  He said that the Lithium hurt his stomach.  The left shoulder x-ray report, from June 21, 1999, was included.  The report said there was no evidence of fracture, dislocation, bony destruction or soft tissue calcification.

In July 1999, the Veteran was seen in the emergency room for symptoms that were assessed as either seizures or pseudoseizures.  He was seen in the neurology clinic at the end of August 1999.  He reported his episode in July 1999 as a lack of awareness.  He gave a two year history of experiencing dizziness and passing out.  A past medical history taken at that time included depression (bipolar disorder?) and left scrotal hernia?  The assessment was rule out seizures and the plan was to do an EEG and MRI of the brain.  A general surgical consult, from August 27, 1999, noted that the Veteran presented with complaints of left groin pain.  It was noted that he had a history of a left orchiectomy due to Leydig's cell tumor.  The Veteran gave a history of developing pain two years after his surgery.  The examiner noted that there was swelling that was easily reducible.  The examiner also noted that the Veteran had to be cleared by neurology before consideration of any type of a hernia repair.  A psychiatric clinic entry, from September 1999, noted that the Veteran was being investigated for a seizure disorder.  The Veteran reported that he had not had any additional passing out spells.  He reported that he was sleeping better and that his medications were very helpful.  The examiner prescribed the Veteran's medications as Valproic acid and Paxil.  

A medical opinion was obtained in August 2012.  The examiner was requested to address the whether the several claimed disabilities were considered to be a complication that would be an ordinary risk of the Veteran's left orchiectomy.  He also included opinions in regard to downstream elements of treatment involving testosterone injections and oral Viagra.  The examiner noted that he had reviewed the claims folder in developing his opinions.

The examiner stated that peripheral nerve injury due to nerve trauma was a known complication of orchiectomy but occurred infrequently and was listed as occurring in less than one percent of complications.  He cited to specific medical literature in support of his conclusion.  The examiner said that, given the Veteran's complaints, damage to the ilioinguinal nerve likely caused his symptoms.

The examiner also addressed the Veteran's complaint of numbness of the leg.  He said that, although damage to the ilioinguinal nerve causing local symptoms had been described following orchiectomy, broader effects causing leg pain had not been reported.  He again referred to specific literature in support of his conclusion.  The examiner said that this symptom was not an expected complication of testosterone or Viagra.  He concluded that it seemed unlikely to have been caused by orchiectomy, testosterone, or Viagra.

The examiner also discussed the Veteran's claimed scar tenderness.  He said that persistent surgical-site pain was a recognized adverse effect that is not uncommon and occurs by several different mechanisms.  He referenced several sources for these statements.  He noted that a 2003 compensation and pension examination documented tenderness of the left surgical scar.  He concluded that the Veteran most likely had persistent pain at his surgical site for the left orchiectomy.

The examiner said that the Veteran's erectile dysfunction was at least as likely as not as a complication that would be considered an ordinary risk of the treatment provided.  He said that testosterone produced by the testes was required for normal sexual function.  Therefore, erectile dysfunction was a known complication of orchiectomy.  Given that the Veteran had no right testicle, sexual dysfunction due to testosterone deficiency would be an expected complication of his left orchiectomy.  However, given the risk from his left testicular tumor, this was felt to be an acceptable complication. Without this surgical procedure, the Veteran would have been at risk for progression of his tumor.  The examiner added that replacement of testosterone after his surgery was appropriate treatment, and allowed the Veteran to continue to have sexual function.  

Finally, the examiner stated that liver cysts and hair loss were less likely than not a complication that would be considered an ordinary risk of the treatment provided.  He said that liver cysts and hair loss had not been described as an expected complication of orchiectomy .  He referenced medical literature in support of this conclusion.  He said it was of note that there was no evidence in the medical record of either clinically significant hair loss or liver disease.  He noted that, although the pelvic CT scan from July 1997 identified 1 or 2 small focal lesions, these were unlikely to represent a significant disease process.  The examiner added that, consistent with this, there was no evidence of impaired liver function.  He noted that orchiectomy had the potential to increase scalp hair by preventing male-pattern baldness.

The Board notes that Virtual VA contains additional VA treatment records for the Veteran for the period from August 2011 to November 2012.  The records do not reflect any additional information in regard to the pending appeal.  They primarily reflect ongoing care for unrelated medical issues.  The records have also been considered by the Appeals Management Center (AMC) as reflected in their supplemental statement of the case from December 2012.  

Analysis

The case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 S.Ct. 552 (1994) changed the way VA adjudicated claims under 38 U.S.C.A. § 1151.  The original decision struck down a regulation that was deemed to require the establishment of fault on the part of VA in such claims, 38 C.F.R. § 3.358(c)(3) (1990).  In particular, VA's imposing of a "fault" requirement on its part in adjudicating such claims was held to be in conflict with the existing statute.  

Subsequent to the decision by the Supreme Court in the case, Congress amended 38 U.S.C.A. § 1151 such that the language of the previously struck down regulation, 38 C.F.R. § 3.358(c)(3), was, in large part, incorporated into the statute.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996).  The amendment was effective from October 1, 1997, and all claims for benefits under 38 U.S.C.A. § 1151 after that date are adjudicated based on this change.  In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).  

Although the Veteran's surgery occurred in May 1995, his claim for benefits under 38 U.S.C.A. § 1151 was made after the change in the law.  Therefore, the amended version of 38 U.S.C.A. § 1151 is applicable to his claim.  

The Board notes that regulations to implement the current version of 38 U.S.C.A. § 1151 were promulgated in August 2004.  See 69 Fed. Reg. 46,426-46,434 (Aug. 2, 2004) (codified at 38 C.F.R. § 3.361).  The effective date of the change is September 2, 2004.  These regulations merely re-stated the criteria already present in the statute, 38 U.S.C.A. § 1151.  The Veteran was provided with the provisions of the new regulations by way of the prior Board decision in September 2009.

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2012).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2012).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2012).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of chapter 38 C.F.R.  See 38 C.F.R. § 3.361(d)(2).  

In regard to informed consent, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment, the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2012).

In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that:  (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; or (v) require injections of any substance into a joint space or body cavity.  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).  In Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009) the Court held that the veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks.  See also McNair v. Shinseki, 25 Vet. App. 98, 107 (2011)(holding that the failure to provide information about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment).

The Veteran gave his informed consent for his surgery in May 1995.  The documentation is of record.  The Veteran was informed of the planned operative procedures including left testis biopsy and possible orchiectomy, that alternative treatments were reviewed, and that significant postoperative risks including bleeding, infection, failure to remove cancer, infertility and impotence were discussed.  The Veteran provided his signature to the informed consent form.  The form was also signed by a counseling physician and witnessed on May 1, 1995.  

The Veteran's only challenge to his consent was that he alleged he was not informed that his left testicle might be removed and that the signatures by the VA doctor and witness were not legible.  He said he would not have had the surgery if he had known that his left testicle would be removed.  He thought the surgery was only to remove the cancer in his left testicle.  The document is clear on its face that the Veteran was informed of the possibility of an orchiectomy, depending on the results of the biopsy.  His statement that he did not understand is not supported by the record, to include his work-up prior to the surgery as well as the clearly stated planned operative procedure and possible results shown on the consent form.  The Board finds that the evidence weighs against the Veteran's contention that he did not provide informed consent for his left orchiectomy.  

The Veteran's absent left testicle, tenderness of the surgical scar, numbness in the area of the surgery and erectile dysfunction were caused by the VA surgery.  This conclusion is supported by way of opinions from several of the VA examiners.  However, these disabilities were also directly foreseeable due to the type of surgery performed, also as stated by the several examiners.  Further, there is no competent medical evidence of record to say that the disabilities were the result of VA failing to exercise the degree of care that would be expected of a reasonable health care provider.  The several examiners have reviewed the operative report and found that the surgery was conducted properly with no complications.  Moreover, the examiners from December 2010 and August 2012 provided citations to, or included copies of medical literature that support the type of surgery done.  The material submitted in December 2010 stated that the operation of choice for cases like the Veteran's was to do a radical orchiectomy.  

The medical evidence is equivocal as to whether the Veteran has a left inguinal hernia.  The VA treatment records show that the Veteran was seen for a complaint of pain in the left inguinal area in August 1999.  The same entry noted the Veteran's report that he developed this pain two years after his surgery.  A May 1998 entry described what appears to be right inguinal pain.  Even allowing for it involving the left inguinal area, the entry did not list a finding of a hernia and the Veteran was to return to the clinic as needed.  The May 2003 medical examination did not find evidence of a hernia, nor did the VA examiner in January 2009; however, the SSA physical examination of March 1999 did note a left inguinal hernia that was easily reducible.  

Even if a left inguinal hernia is conceded, the medical evidence of record does not establish that it was a direct result of the Veteran's surgery.  The VA records from 1995 to 1997 do not reflect evidence of the hernia.  The Veteran's own admission was that it developed two years after his surgery.  Thus, the Board finds that the claimed left inguinal hernia was not shown to have been caused by the Veteran's VA surgery in May 1995.

In addition to the claimed numbness at the site of the surgery, the Veteran has also alleged that he suffers from pain and numbness that goes down his leg and into his thigh and sometimes further down his leg.  However, there is no objective evidence of a diagnosed disability.  In that regard, the VA examiner from April 2009 acknowledged the Veteran's complaints.  He acknowledged that the surgery could have caused the numbness in the area of the surgery but he said he did not see the complaint that the numbness and pain radiating down the leg as a viable possibility.  He said that, without question, numbness of the wound could occur but not the type of description given by the Veteran.  

The Joint Motion took issue with this opinion by the VA examiner.  However, as the VA treatment records, obtained through SSA, show, the Veteran has been tested for evidence of this claimed numbness.  The EMG/NCV report from June 2010 stated that there was no electrophysiological evidence of polyneuropathy, left obturator neuropathy or radiculopathy.  There is no medical evidence of record to support a finding of an additional disability beyond the surgical site.  There are only the Veteran's subjective complaints of pain and numbness.  The February 2011 VA outpatient entry stated that there was left obturator neuropathy by clinical assessment only.  The objective medical evidence establishes that there is no additional disability in this regard. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone without a diagnosed or identifiable underlying malady cannot constitute a disability for which service connection may be granted), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   

In regard to the Veteran's contention that he developed depression as a result of his surgery, the medical evidence of record does not support his contention.  The VA records obtained from SSA show that the Veteran had situational depression that was assessed several years after his surgery.  He had had difficulty in obtaining employment.  The Veteran's own statements with his pension claim noted that it was because he could not get employment because of his cancer.  The SSA psychological examiner did not diagnose him with depression; rather, the Veteran was diagnosed with bipolar disorder and a personality disorder.  These diagnoses were the foundation of his SSA disability.  

In addition, the Veteran did not develop his situational depression until several years after his surgery as documented in the VA treatment records.  He has not provided any evidence, other than his statements, which show the May 1995 surgery was the proximate cause of his depression.  The Veteran's depression cannot be said to be caused by his left orchiectomy.  See 38 C.F.R. § 3.361(d).  

Because the Veteran's claimed depression has been shown as unrelated to his VA surgery, his claimed seizure disorder also cannot be recognized as an additional disability under 38 U.S.C.A. § 1151.  His theory was that he took medications to treat the depression he said was due to his surgery, specifically Paxil, and this medication caused him to have seizures.  In the absence of establishing his depression as directly caused by his VA surgery, his claimed seizure disorder cannot be linked to that surgery.  In addition, the evidence of record contradicts the Veteran's assertions of having developed seizures as a result of VA prescribed Paxil.  The June 1999 VA entry noted that the Veteran had a dizzy spell and fell.  The other entries from that time do not reflect his being prescribed Paxil at the time of his claimed seizures.  In fact, after the Veteran was evaluated for his syncope in July and August 1999, his VA psychiatrist prescribed Paxil for the Veteran's psychiatric symptoms.  There is no medical evidence to show the Veteran as having had a seizure due to his prescribed medication.

The Board notes that the VA general medical examiner of May 2003 included the Veteran's self-report of having seizures due to Paxil and that they resolved after he stopped taking the drug.  The examiner also noted that seizures were a potential side effect from certain serotonin uptake drugs.  He then related that the Veteran had a left shoulder AC joint separation that could be attributed to a fall secondary to seizure that was secondary to medication.  However, as the other evidence of record demonstrates, and was not addressed by the examiner, the Veteran did not have a psychiatric disorder that was caused by his VA surgery in May 1995.  Further, he did not have a seizure as a result of taking Paxil.  

The Veteran further claimed a left shoulder disability that he alleged came about as a result of a fall due to a seizure caused by his medication.  As noted, the Veteran's fall in June 1999 was not shown to be due to any reaction to any medication.  In addition, although he fell on his left shoulder, x-rays at that time were negative.  The Veteran does not have a left shoulder disability that is due to a seizure disorder disability that was proximately caused by the Veteran's surgery in May 1995.

The Veteran also alleged having developed IBS as a result of medications he was prescribed to treat his arthritis and from taking Paxil.  There is no medical evidence of record that supports the Veteran's contention that he was required to take medication for arthritis or Paxil as a result of a disability linked to his VA surgery in May 1995.  The Veteran's depression and left shoulder conditions have been shown to be unrelated to his VA medical treatment.  

The evidence of record also does not demonstrate a current disability involving hair loss at any time during the pendency of the appeal.  The Veteran has made varying allegations of the cause of his hair loss.  He claimed it was due to Lithium in his VA outpatient entries and then claimed it was due to his surgery.  He also alleged that it was due to his taking testosterone.  The VA examiner from May 2003 noted that the only complaint the Veteran had was that he noticed some hair in his comb when he combed his hair.  The VA and SSA examinations have not documented any evidence of hair loss that was shown to be clinically significant, if present at all.  

The Board notes that the VA general medical examiner in May 2003 and the examiner from April 2009 both noted that the taking of testosterone can be associated with hair loss.  The later examiner stated that the Veteran's hair loss was due to his testosterone treatment and this opinion was shared by the VA examiner from December 2010.  However, as noted, the medical evidence of record does not demonstrate a disability associated with hair loss despite the Veteran having had longstanding testosterone treatment.  The VA examiner from August 2012 stated that there was no evidence in the record of clinically significant hair loss.

Alternatively, even if hair loss was conceded as a disability, the need for the testosterone treatment is due to the absence of the Veteran's left testis (the right one having been removed years earlier).  The removal of the left testicle was done through informed consent and proper treatment.  The absence of the remaining testicle is not a disability proximately caused by VA as a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault.  The several VA examiners have opined that the testosterone treatment is a proper means of treatment in the complete absence of the Veteran's testes.  The need for such treatment was a clearly foreseeable event as noted by the VA examiner in August 2012.  

In regard to the Veteran's claimed liver cysts, according to the medical evidence of record, they are not clinically significantly as per the CT scan report of July 1997.  The May 2003 VA examiner noted that testosterone therapy was sometimes associated with hepatic cysts.  The August 2012 VA examiner opined that there was no evidence of liver disease in the medical records.  The VA outpatient records also note that the Veteran was followed for a period of time after the CT scan results were known.  The several outpatient entries thereafter noted that his liver function tests did not show evidence of any type of impairment.

The Veteran has not submitted any medical evidence to directly support his claim.  He submitted VA treatment records in general in 2011.  The medical evidence of record consists of VA treatment records from 1995 through 2012 and SSA examination reports and findings.  None of those records have provided evidence that any of the claimed disabilities were caused by negligence on the part of VA or were not reasonably foreseeable.  The only evidence to directly support the Veteran's claim is his lay statements that he suffered several additional disabilities as a result of his left orchiectomy in May 1995.  

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).  Here, the Veteran is relying entirely on his lay statements that his claimed disabilities are directly due to his VA surgery in May 1995.  

The Board notes that lay evidence in the form of statements is competent evidence to establish evidence of symptomatology where symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has considered the Veteran's lay statements.  The Board does not doubt the Veteran's statements as to what additional disabilities he believes he has as a result of his VA surgery.  The medical evidence of record supports the presence of a number of those claimed disabilities and these have been discussed.

Although the Court and U. S. Court of Appeals for the Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Where an additional disability caused by the surgery in May 1995 is evidenced by the record, the Veteran is not competent to state that any additional disability is due to negligence on the part of VA or that it was due to an event not reasonably foreseeable.  He does not have the required expertise to provide such an opinion.  To the extent where he has additional disabilities that he claims are the proximate result of his surgery and negligence on the part of VA or an event not reasonably foreseeable, the same reasoning applies.  He is not competent to make such statements.  

Upon consideration of all of the evidence of record, the Board finds that the evidence of record does not establish that the Veteran failed to give informed consent, or that he has an additional disability that is proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care; or, that any additional disability is the result of an event not reasonably foreseen.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting entitlement to benefits under 38 U.S.C.A. § 1151 for VA treatment in May 1995 and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as a result of Department of Veterans Affairs medical treatment, including testicular tumor surgery in May 1995, is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


